

Exhibit 10.38


[dolbyexhibit1038image1.jpg]
March 2, 2012
Michael Bergeron




Dear Michael,
It is my distinct pleasure to confirm to you our offer to join Dolby
Laboratories. Inc. (“Dolby”) as Senior Vice President, Worldwide Sales & Field
Operations, reporting to Ramzi Haidamus, EVP, Sales and Marketing, in the Sales
& Marketing Division. Your annualized starting base salary will be $350,000,
payable bi-weekly (in accordance with our 9/80 work schedule) and subject to
applicable tax withholdings. We will assume your date of hire to be Monday April
2, 2012. Please contact us as soon as possible if you would like to adjust your
start date.
We will recommend to a committee of Dolby’s Board of Directors that they grant
you a one-time new hire stock option and restricted stock unit (RSU) award under
the Dolby Laboratories, Inc. 2005 Stock Plan (the “Plan”). The option to
purchase 90,225 shares of Dolby’s Class A common stock and a grant of 20,950
restricted stock units will be presented for their consideration on the I 5th
day of the month (or the next business day, if the 1 5th day falls on a weekend
or holiday) following the month of your date of hire. If approved, your options
will have an exercise price equal to the fair market value of the Class A common
stock as of the close of the markets on the date of the award. Options and RSUs
may be awarded only by the Board or a committee of the Board and are subject to
the standard terms and conditions of the Plan and the execution of the award
agreement.
You are eligible to participate in the Dolby Annual Incentive Plan (“DAIP”) for
the fiscal year ending September 2012. You are eligible to receive a DAIP target
award of sixty five percent (65%) of your annual base salary at the end of the
fiscal year (prorated for this fiscal year). This target award is based on the
successful completion of company performance objectives and your individual
performance. Subject to your continued employment with Dolby, your first
incentive target payout (if any) of the DAIP would be in December 2012 for the
fiscal year ended September 2012, prorated to your date of hire.
Performance and Development Evaluations are completed annually by December. You
will first be eligible for a merit increase in January 2013 after your focal
review.
This offer also includes a sign-on bonus of $50,000, payable with your first
paycheck from Dolby and a second sign-on bonus of $25,000 after one year of
service. All of the above-aforementioned monies will he repayable to Dolby
should you voluntarily end your employment within twelve (12) months from your
hire date. Also, please be advised that some or all of the monies, including
your sign-on bonus, will be subject to federal and state taxation. For specific
tax information, please refer to the IRS website or contact your tax advisor.




Dolby Laboratories, Inc.
Dolby Laboratories Licensing Corporation
100 Potrero Avenue
San Francisco, CA 94103-4813 USA
T 415-558-0200
F 415-863-1373
dolby.com



--------------------------------------------------------------------------------



As a full-time employee of Dolby, you will be eligible to participate in our
comprehensive benefits package. As part of your benefits package, you will
initially accrue Personal Time Off (PTO) at a rate of 4.62 hours per full pay
period (120 hours per year). Additionally, you will receive 40 hours per year,
up to a maximum of 120 hours, in a Reserve Illness Account (RIA) on January 1st
(a pro-rated number of hours will be added for calendar 2012 upon hire). You
will also be eligible for Dolby’s designated paid holidays.
You will be eligible to enroll in Dolby’s health plan(s) on the first day of
your employment. In addition to Dolby’s health plan(s) benefits, you will also
be eligible to participate in our 40 1(k) Plan (the “Dolby Laboratories, Inc.
Retirement Plan”) as soon as administratively feasible following your date of
hire. Enclosed with this letter is our general benefits information packet but
more specific plan information will be reviewed with you during the orientation
on your first day of employment.
The employment relationship between you and Dolby is one of employment “at-will”
with either pally having the right to terminate the relationship at any time,
with or without cause. Our employment at-will relationship can only be modified
by a written agreement signed by Dolby’s President.
By signing this offer of employment as set forth below you acknowledge that this
offer of employment is contingent upon completion of the FOUR factors noted
below prior to your first day of employment. The documents noted in factors #1 &
#2 will be sent to you electronically via Red Carpet, our on-boarding tool.
1.
That you execute a Confidential Information and Invention Assignment Agreement
upon acceptance of our offer of employment.

2.
That you sign the Acknowledgement of Receipt Form to acknowledge that you have
received and read the following:

a.
Dolby Laboratories, Inc. Code of Business Conduct and Ethics (the “Code”);

b.
Dolby Laboratories, Inc. Insider Trading Compliance Program (the “Insider
Trading Policy”);

c.
Dolby Laboratories. Inc. Foreign Corrupt Practices Act Compliance Policy (the
FCPA Policy ); and

d.
Dolby Laboratories, Inc. Policy Regarding Reporting of Financial and Accounting
Concerns (the “Policy Regarding Reporting of Financial and Accounting Concerns”

3.
On your first day of employment, you produce documentation that verifies your
eligibility to be legally employed in the United States. This documentation
generally consists of any combination of documents listed on the enclosed
Employment Eligibility Verification (I-9) Form. This documentation must be
presented to us on your first working day. As needed, Dolby will sponsor
non-immigrant visas for you and your dependents to the extent of your
eligibility.

4.
That a background check is completed to our satisfaction.







Dolby Laboratories, Inc.
Dolby Laboratories Licensing Corporation
100 Potrero Avenue
San Francisco, CA 94103-4813 USA
T 415-558-0200
F 415-863-1373
dolby.com



--------------------------------------------------------------------------------



This offer of employment supersedes all prior offers, both verbal and written
and is the complete understanding of our offer of employment to you. To
acknowledge your acceptance, please sign below and scan and email the document
in its entirety to my attention at adahl@dolby.com no later than 5 p.m. (PST) on
Monday, March 5, 2012. In addition, please bring this original, signed letter to
your first day’s orientation
We feel that you can make a significant contribution to the growth and future of
Dolby and we look forward to welcoming you to our team!
Sincerely,


/s/ Andrew Dahlkemper
Andrew Dahlkemper
SVP, Human Resources
************************************************************************
I have read, understand, and accept the offer of employment as stated above:


Michael Bergeron                    5-2-2012
Michael Bergeron                    Date

